        Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MARYLAND


 RICHARD AMENINHAT P. PARKS,

        Plaintiff,

        v.

 UNITED STATES DEPARTMENT OF
 COMMERCE,
 UNITED STATES CENSUS BUREAU,
 WILBUR L. ROSS, JR.,
 in his official capacity as Secretary of
 Commerce,
 KAREN DUNN KELLEY,
 in her official capacity as the Undersecretary
 for Economic Affairs, performing the
 nonexclusive duties of the Deputy Secretary of              Civil Action No. TDC-19-0642
 Commerce,
 STEVEN DILLINGHAM,
 in his official capacity as an employee of the
 U.S. Census Bureau performing the non-
 exclusive functions and duties of the U.S.
 Census Bureau, and
 RON JARMIN,
 in his official capacity as an employee of the
 U.S. Census Bureau performing the non-
 exclusive duties and functions of the Deputy
 Director and Chief Operating Officer of the
 U.S. Census Bureau,

        Defendants.



                                 MEMORANDUM OPINION

       Plaintiff Richard Ameninhat Parks, who is self-represented, has filed a civil action against

the United States Department of Commerce, the United States Census Bureau, the Secretary of
         Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 2 of 11



Commerce, and other Department of Commerce officials (collectively “the Government”),1

alleging that the inclusion of a question about the race of respondents in the 2020 Census is barred

by both the United States Constitution and federal law. Presently pending before the Court is the

Government’s Motion to Dismiss. Upon review of the submitted materials, the Court finds that

no hearing is necessary. See D. Md. Local R. 105.6. For the reasons set forth below, the Motion

will be GRANTED.

                                           BACKGROUND

I.      Constitutional and Statutory Framework

        The United States Constitution requires that the population of the nation be counted every

ten years. U.S. Const. art. I, § 2, cl. 3. Responsibility for this colossal undertaking rests in the first

instance with Congress, id., which has delegated this duty to the Secretary of Commerce (“the

Secretary”), 13 U.S.C. § 141(a) (2018), who is assisted by the United States Census Bureau (“the

Census Bureau”), id. §§ 2, 21. Although the Constitution provides for the enumeration of all

persons in the United States as a means of apportioning congressional representatives on the basis

of population, U.S. Const. art. I, § 2, cl. 3, many states, including Maryland, also use census data

to draw state legislative districts. See Md. Const. art. III, § 5; see also, e.g., Texas Const. art. 3, §

26. In addition to its use in drawing electoral districts, census data is also used “to allocate federal

funds to the States.” Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2561 (2019).

        The Census collects more data than just the number of individuals in the United States.

Congress has explicitly authorized the Secretary to use the enumeration process to “obtain such




1
   In his Amended Complaint, Parks notes that original Defendant John H. Thompson, Director of
the U.S. Census Bureau, is “replaced.” Am. Compl. at 2, ECF No. 13. Thompson will therefore
be dismissed as a Defendant. Parks also adds as a Defendant the United States Census Bureau.
The Clerk shall amend the docket to include the United States Census Bureau as a Defendant.
                                                    2
         Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 3 of 11



other census information as necessary.” 13 U.S.C. § 141(a). A substantial portion of this “other

census information” is “demographic information, which ‘is used for such varied purposes as

computing federal grant-in-aid benefits, drafting of legislation, urban and regional planning,

business planning, and academic and social studies.’” New York, 139 S. Ct. at 2561 (quoting

Baldrige v. Shapiro, 455 U.S. 345, 353 n.9 (1982)).

       Among the demographic data collected through the Census is the race of persons in the

United States. This data is particularly important for the enforcement of the Voting Rights Act of

1965 (“VRA”), 52 U.S.C. §§ 10301–10702 (2018), and voting rights litigation more generally.

See, e.g., Bush v. Vera, 517 U.S. 952, 983 (1996) (plurality) (relying on census data in assessing

whether a redistricting plan could be justified as necessary under the VRA); Valdespino v. Alamo

Heights Indep. Sch. Dist., 168 F.3d 848, 853-54 (5th Cir. 1999) (noting in a VRA case that census

data on race is presumptively valid and reliable); United States v. City of Eastpointe, 378 F. Supp.

3d 589, 602-04 (E.D. Mich. 2019) (relying on an expert interpretation of census data on race in

adjudicating a VRA claim). The 2020 Census form, which Parks attached as an exhibit to his

Amended Complaint, asks the question, “What is this person’s race?” Census Form, Am. Compl.

Ex. 1, ECF No. 13-1. The options for responses include “White,” “Black or African Am.,”

“American Indian or Alaska Native,” 11 different categories for individuals of Asian or Pacific

Islander descent, and “Some other race.” Id.

II.    Parks’s Allegations

       Parks, who describes himself as having African ancestry, resides in Wheaton, Maryland

and receives federal social security disability benefits and financial assistance from Montgomery

County, Maryland. In his Amended Complaint, he states that he is not “a believer or practitioner

of race/races/racism,” traces the problematic use of various racial terms throughout American



                                                 3
         Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 4 of 11



history, and argues that the use of the term “black” is offensive and “derogatory.” Am. Compl. at

15, 29, ECF No. 13. The Census Bureau, he alleges, has ignored the problems with using this

term. Parks asserts that asking respondents about race in the 2020 Census and, more specifically,

using the term “black,” will cause an undercount of African Americans. Parks contends that the

result of such an undercount would be to “dilute his vote by overpopulating his congressional and

legislative districts,” and to “reduce federal funding to his localities, including for programs on

which he directly relies.” Id. at 34.

       Parks filed this action in the Circuit Court for Montgomery County, Maryland. After the

Government removed the case to this Court, Parks filed an Amended Complaint. Construed

liberally, the Amended Complaint asserts that including a question in the 2020 Census on race

generally, and with the use of the term “black” specifically, violates the Enumeration Clause of

the United States Constitution, U.S. Const. art. I, § 2, cl. 3, and the Administrative Procedure Act

(“APA”), 5 U.S.C. §§ 551–559, 701–706 (2018).

                                          DISCUSSION

       In its Motion, the Government seeks dismissal of this case under Federal Rule of Civil

Procedure 12(b)(1) on the grounds that Parks lacks standing to raise his challenge to the inclusion

of a question regarding race and the use of the term “black” in the 2020 Census, and under Rule

12(b)(6) on the grounds that Parks’s Enumeration Clause and APA claims each fail to state a

plausible claim for relief. As the Court finds the Government’s standing argument dispositive, it

need not address the Government’s merits arguments.

I.     Legal Standards

       Article III of the Constitution limits the federal judicial power to resolving “Cases” or

“Controversies.” U.S. Const. art. III § 2; Ansley v. Warren, 861 F.3d 512, 517 (4th Cir. 2017).



                                                 4
         Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 5 of 11



Accordingly, whether a plaintiff has identified an actual case or controversy, and thus has standing

to advance that case, is a question of subject matter jurisdiction. South Carolina v. United States,

912 F.3d 720, 726 (4th Cir. 2019). Federal Rule of Civil Procedure 12(b)(1) allows a defendant

to move for dismissal when it believes that the plaintiff has failed to establish subject matter

jurisdiction. The plaintiff has the burden to show that subject matter jurisdiction exists. Evans v.

B.F. Perkins Co., Div. of Standex Int’l Corp., 166 F.3d 642, 647 (4th Cir. 1999). When a defendant

asserts that the plaintiff has failed to allege facts sufficient to establish subject matter jurisdiction,

the allegations in the complaint are assumed to be true under the same standard as in a Rule

12(b)(6) motion, and “the motion must be denied if the complaint alleges sufficient facts to invoke

subject matter jurisdiction.” Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009). When a

defendant asserts that facts outside of the complaint deprive the court of jurisdiction, the Court

“may consider evidence outside the pleadings without converting the proceeding to one for

summary judgment.” Velasco v. Gov’t of Indonesia, 370 F.3d 392, 398 (4th Cir. 2004); Kerns,

585 F.3d at 192. The court should grant a Rule 12(b)(1) motion based on a factual challenge to

subject matter jurisdiction “only if the material jurisdictional facts are not in dispute and the

moving party is entitled to prevail as a matter of law.” Evans, 166 F.3d at 647 (quoting Richmond,

Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991)).

II.     Standing

        Defendants argue that the Court should dismiss the Amended Complaint because Parks

lacks standing to assert his claims. An “essential element” of the Constitution’s limitation on the

power of the federal courts is “that any party who invokes the court’s authority must establish

standing.” Ansley, 861 F.3d at 517. “[I]t is not enough that the party invoking the power of the

court have a keen interest in the issue.” Hollingsworth v. Perry, 570 U.S. 693, 700 (2013).



                                                    5
         Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 6 of 11



Establishing standing requires the plaintiff to show (1) an “injury in fact,” (2) “a causal connection

between the injury and the conduct complained of,” and (3) that a favorable decision will likely

redress the injury. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992). Here, the Government

argues that Parks has failed to meet all three of these requirements. Because injury in fact is “the

‘[f]irst and foremost’ element of Article III standing,” the Court begins there. Baehr v. Creig

Northrop Team, P.C., 953 F.3d 244, 252 (4th Cir. 2020) (quoting Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 103 (1998)).

       In order to establish an injury in fact, a plaintiff must show an “invasion of a legally

protected interest” that is both (1) “concrete and particularized,” and (2) “actual or imminent, not

conjectural or hypothetical.” Lujan, 504 U.S. at 560 (citations omitted). A future injury “may

suffice if the threatened injury is certainly impending, or there is a substantial risk that the harm

will occur.” New York, 139 S. Ct. 2565 (quoting Susan B. Anthony List v. Driehaus, 573 U.S. 149,

158 (2014)). Here, Parks alleges that he will be harmed by an undercount because it will “dilute

his vote by overpopulating his congressional and legislative districts,” and “reduce federal funding

to his localities, including programs on which he directly relies.” Am. Compl. at 34-35. The

Government does not contest that such injuries would be sufficiently concrete for standing

purposes. Indeed, in New York, the United States Supreme Court recently held, in a challenge to

the inclusion of a question on the 2020 Census asking for the citizenship of respondents as likely

to result in an undercount, that plaintiffs’ allegation that such an undercount would result in the

loss of federal funds to their states and localities “is a sufficiently concrete . . . injury to satisfy

Article III.” 139 S. Ct. at 2565; see Carey v. Klutznick, 637 F.2d 834, 838 (2d Cir. 1980) (holding

that individual plaintiffs asserting that a census undercount will result in decreased federal funds

for their city and state had established standing); Kravitz v. U.S. Dep’t of Commerce, 336 F. Supp.



                                                   6
         Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 7 of 11



3d 545, 558 (D. Md. 2018) (“Kravitz I”). Likewise, the Supreme Court has held that the harm of

vote dilution arising from the expected loss of a congressional seat in a plaintiff’s state as a result

of a census undercount is a sufficiently concrete injury for standing purposes. Dep’t of Commerce

v. U.S. House of Representatives, 525 U.S. 316, 331-32 (1999) (holding that individual citizens

had standing based on such a claim); see Carey, 637 F.2d at 838; Kravitz I, 336 F. Supp. 3d at

557-58. The Court likewise finds that the types of injuries identified by Parks are sufficiently

concrete.

       However, the Government argues that Parks does not plausibly allege that the inclusion of

a race question on the 2020 Census will likely cause him to suffer one of these forms of injury,

because he has failed to allege facts supporting the conclusion that the race question leads to an

undercount of African Americans in his community or elsewhere. The Amended Complaint

substantially relies on the premise, discussed in recent cases culminating in the Supreme Court’s

decision in New York, that the inclusion of a citizenship question on the Census is likely to result

in an undercount of certain demographic groups. See New York, 139 S. Ct. at 2565 (holding that

the plaintiffs had standing to challenge the inclusion of the citizenship question based in part on

the Census Bureau’s own conclusion that it would discourage noncitizens to respond to the Census

and thus result in an undercount); Kravitz I, 336 F. Supp. 3d at 558-59. Indeed, substantial portions

of the Amended Complaint are copied verbatim from the amended complaint in Kravitz v. United

States Department of Commerce, No. GJH-18-1041 (D. Md. 2018), a case in this District

addressing substantially similar claims as those addressed by the Supreme Court in New York, in

which the court held that the inclusion of a citizenship question on the 2020 Census violated the

Enumeration Clause and was arbitrary, capricious, and based on a pretextual rationale, in violation

of the APA. Kravitz v. United States Dep’t of Commerce, 366 F. Supp. 3d 681, 743-44, 749-51,



                                                  7
         Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 8 of 11



752 (D. Md. 2019). However, both the allegations and evidence in such cases included factual

support for the plaintiffs’ allegations that the inclusion of a citizenship question would result in an

undercount. In the complaint in Kravitz, for example, the plaintiffs both articulated a clear theory

of how the inclusion of a citizenship question would decrease the response rate among certain

populations and identified specific facts supporting this theory. As to the theory, they explained

that asking about a sensitive topic such as citizenship status would increase confidentiality

concerns and fears of triggering immigration enforcement actions that would cause some

noncitizens to decline to respond to the Census entirely. See Am. Compl. ¶¶ 106-09, Kravitz v.

U.S. Dep’t of Commerce, No. GJH-18-1041 (D. Md. 2018) (ECF No. 17). As to the supporting

facts, the plaintiffs cited to comparisons of response rates to the 2000 Census short form, which

did not ask about citizenship status, and the long form, which did ask about citizenship, reflecting

that noncitizens’ response rate on the long form was disproportionately lower than the response

rate for citizens. They noted that on the monthly American Community Survey, also administered

by the Census Bureau, Hispanics responded to questions about citizenship at a disproportionately

lower rate. They identified Census Bureau survey data reflecting that noncitizens and Hispanics

had concerns about the confidentiality of the census response data and feared immigration

enforcement. The plaintiffs also referenced congressional testimony by a Census Bureau official

acknowledging that the inclusion of a citizenship question would cause a decrease in participation

among some groups, including immigrant and Hispanic populations.

       Here, by contrast, Parks provides no coherent theory or supporting facts for his claim that

a question about race, particularly one using the term “black,” will “lead to a disproportionate

under or over count” consisting of an average of a “4% undercount for ‘blacks’ and 1% over count

for ‘whites’ totaled since 1950.” Am. Compl. at 2. He vaguely alleges that “Bureau personnel



                                                  8
         Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 9 of 11



have repeatedly found that such a question . . . [would] caus[e] disproportionate levels of non-

participation among certain demographic groups,” but he identifies no Census Bureau studies

reaching this conclusion. Id. at 3. Indeed, this sentence is copied directly from the Kravitz

complaint, which was referring to the Census Bureau’s prior research on the inclusion of a

citizenship question, not a question about race. Compare id. with Kravitz Am. Compl. ¶ 5.

Likewise, Parks also alleges that:

       As the Bureau’s own prior research and investigation demonstrate, Defendants’
       arbitrary use of race in the 2020 Census will increase fear and distrust, depress
       response rates, and produce a disproportionate undercount of residents in states and
       localities with high numbers of certain demographic groups, including noncitizens,
       immigrants, non-English speakers, and individuals of Hispanic origin.

Am. Compl. at 4. Again, this passage is lifted almost verbatim from the Kravitz complaint, which

was referring to the Census Bureau’s research on the inclusion of a citizenship question, except

that the original reference to citizenship has been replaced by a reference to race. Compare id.

with Kravitz Am. Compl. ¶ 10. Parks provides no justification for such misleading substitutions

and has provided no factual basis to support the claim that the statements relating to the citizenship

question are equally applicable to the race question.

       Beyond these statements, Parks has not offered facts that support the claim that the

inclusion of a race question, or the use of the term “black,” would lead to an undercount. Although

Parks has identified a media report stating that African Americans have been undercounted in past

censuses and likely will be undercounted by four percent in 2020, he does not claim that the source

attributes the undercount to the presence of a race question or the use of the term “black” on census

forms. Am. Comp. at 31. Indeed, while the fact that African Americans are undercounted in the

Census is well-documented, this result has typically been attributed to difficulties in counting

disadvantaged individuals, a group that reportedly overlaps with African Americans to a

significant degree. See, e.g., Young v. Klutznick, 652 F.2d 617, 623 (6th Cir. 1981).
                                                  9
        Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 10 of 11



       Parks identifies no survey data, statements by Census Bureau officials, or even anecdotal

evidence to support his claim that the undercount is caused by the use of a race question or the

term “black” on the 2020 Census. The only person he cites as having “similar concerns” about the

terms used to describe African Americans, an unnamed Nigerian woman he met, told him that she

“doesn’t let it ruin her day,” and did not state that the use of that term would cause her not to

respond to the Census. Am. Compl. at 29-30. Finally, Parks’s reference to the successful efforts

by U.S. Representative Grace Meng to secure the passage of legislation to remove the term

“Oriental” from the lexicon of federal law does not advance his position. Am. Compl. at 18. There

is no allegation that Congresswoman Meng or anyone else has asserted, much less concluded, that

the use of the term in various federal government materials resulted in an undercount of Asian

Americans in the census. Where, even construing the Complaint generously, Parks has provided

no factual support for his conclusory allegation that the race question or the use of the term “black”

on the 2020 Census will result in an undercount of African Americans, the Court finds that he has

not plausibly alleged an injury in fact for standing purposes. Accordingly, the Court need not

address the remaining prongs of the standing analysis and will dismiss this case for lack of

standing.

       In so ruling, the Court does not accept the Government’s argument that Parks has failed to

establish standing because he has not cited specific statistical data showing that his community has

a higher proportion of African American residents and so will be more affected by an undercount

of African Americans than other communities.          Such a hypertechnical argument slices the

Amended Complaint’s allegations too finely and ignores the Court’s obligation to construe the

pleadings of self-represented litigants liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam). Nor does the Court’s ruling signal that future plaintiffs raising challenges to the



                                                 10
          Case 8:19-cv-00642-TDC Document 24 Filed 04/24/20 Page 11 of 11



adoption of census questions or similar governmental actions necessarily must include in their

complaints specific evidence of the likelihood of an undercount as detailed and empirically

grounded as the facts asserted in Kravitz. But a complaint does not “suffice if it tenders naked

assertions devoid of further factual enhancement.” Hutton v. Nat’l Bd. of Examiners in Optometry,

Inc., 892 F.3d 613, 623 (4th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

Here, Parks has failed to include any persuasive facts in support of his claim that the race question

on the 2020 Census will result in an undercount, a necessary predicate to his claim that he will

likely be injured by the inclusion of that question. The Court will therefore grant the Government’s

Motion.

                                         CONCLUSION

       For the foregoing reasons, the Government’s Motion to Dismiss will be GRANTED. A

separate Order shall issue.



Date: April 24, 2020                                  /s/ Theodore D. Chuang
                                                      THEODORE D. CHUANG
                                                      United States District Judge




                                                 11
